Citation Nr: 0430087	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 
 
2.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 until 
January 1972.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2001 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that denied service connection for PTSD, and a 
February 2003 rating that denied service connection for 
chloracne. 

The veteran was afforded a videoconference hearing before the 
undersigned Member of the Board in July 2004.  The transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he now has PTSD as the result of 
service in Vietnam as well as chloracne related to Agent 
Orange exposure for which service connection should be 
granted.  

The record reflects that the veteran receives ongoing 
outpatient treatment for various complaints and disorders, 
including psychiatric disability.  The most recent records 
date through April 14, 2003.  Therefore, the RO should 
retrieve any additional VA clinic notes after that date and 
associate them with the claims folder.  

Review of the record discloses that on an application for 
pension benefits dated in January 1996, the veteran indicated 
that he received Social Security benefits.  The United States 
Court of Appeals for Veterans Claims has held that Social 
Security records are relevant to claims for disability 
compensation, to include the documents considered in arriving 
at the decision, and should be retrieved.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The veteran testified during his hearing before the 
undersigned Veterans Law Judge in July 2004 that he missed a 
VA examination for chloracne, and that attempts to reschedule 
another one had not been successful.  The RO should thus 
schedule the veteran for a dermatology examination.  

A review of the veteran's personnel records shows that he was 
stationed in Vietnam from October 1970 to May 1971 and was a 
cook assigned to the 52nd Aviation Battalion.  The veteran 
has stated that although he was assigned to the 52nd Aviation 
Battalion, he was attached to Special Forces units.  He is 
unable to identify the units. 

In response to a request by the RO the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
the information furnished by the veteran regarding his 
stressors was too vague to conduct a meaningful search. 

During his hearing he did provide additional information 
concerning his stressors.  He identified J. L. as a head cook 
who had his foot blown off in November or December 1970.  It 
is still unclear what unit Mr. L was in.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) was 
promulgated which obligates VA to heighten its duty to assist 
the veteran.  Notice of such was sent to him in October 2002 
specifically concerning the claim for chloracne.  The Board 
observes, however, that there is no duty-to-assist 
notification that adequately conveys to the appellant the 
allocation of the burden of producing evidence with respect 
to the claim for PTSD.   See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should thus provide the veteran with 
the appropriate notice under the VCAA.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied, specifically with respect to 
the claim for PTSD.  See 38 C.F.R. § 
3.159 (2002) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should request that the veteran 
provide any evidence in his possession 
relative to his claim that has not 
previously been submitted.

2.  The RO should again provide the 
veteran with another opportunity to 
provide specific information concerning 
his stressors to include the approximate 
month, and the year, the location, his 
and assigned unit, when any claimed 
stressful event occurred.  Ask him to 
identify to what unit J. L. was assigned.  
If assigned to the 52nd Aviation 
Battalion, what Company.  Ask him to 
identify the firebases and their 
locations and approximate month and year 
when they came under enemy attack.  Ask 
him if he recalls the names of any units 
located near him when Pleiku was attacked 
to include during the Tet New Year.   

3.  If any additional specific 
information is received which warrants 
further development, the RO should 
undertake said development in order to 
verify the stressors, including 
contacting USASCRUR and the National 
Personnel Records Center for a search of 
sick call amend morning reports regarding 
J. L.

4.  The veteran's VA outpatient records 
dating from April 15, 2003 should be 
requested and associated with the 
claims folder. 

5.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

6.  If a stressor(s) is verified, the 
veteran should be scheduled for VA 
examination by a psychiatrist in order 
to determine the nature and severity of 
any psychiatric illness, to include 
post-traumatic stress disorder.  The 
claims file must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are 
to be conducted.  Inform the examiner 
that only a stressor which has been 
verified may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  If the diagnosis of post- 
traumatic stress disorder is deemed 
appropriate, the examiner should 
specify whether the stressor found to 
be established by the record was 
sufficient to produce post- traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and the in service stressors found to 
be established by the record.

7.  The veteran should be scheduled for 
examination by a VA dermatologist to 
determine the nature, severity, and 
etiology of any skin disorder now 
present.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed clinical history.  Following 
the examination it is requested that 
the examiner render an opinion as to a) 
whether the veteran now has chloracne 
which is related to service, including 
exposure to Agent Orange, and b) 
whether it is as likely as not that the 
veteran has any other skin disorder 
that is related to service including 
exposure to Agent Orange.  A complete 
rationale for any opinion expressed 
should be included in the report.

8.  Following completion of the 
requested development, the RO should re-
adjudicate the issues in appellate 
status.  If the benefits sought on 
appeal are not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




